DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 18-27 and 33-37, in the reply filed on 1/28/2022 is acknowledged.  The traversal is on the ground(s) that inventions as claimed can be readily evaluated in one search without placing undue burden on the Examiner (p. 2). The Applicant further argues that restriction would require substantial duplication of work on the USPTO since Group II includes all the elements of Group I. This is not found persuasive because undue burden is not part of the unity of invention analysis. Moreover, the Applicant has not given any reasons why Group I and Group II have unity of invention. Lastly, Applicant’s assertion that the restriction requires substantial duplication of work is unsupported since claims 18 and 28 do not overlap in scope (“a cavity for receiving a container” is interpreted as intended use which does not require the container of claim 18).  
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/28/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-23, 25-27, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. (US 2017/0172996) in view of Elwanger et al. (US 2014/0150787).
Regarding claims 18, Stenzler discloses a dry powder formulation (abstract) packed in a disposable container (paras. 24, 80) comprising the dry powder formulation comprising nicotine, at least one sugar, at least one amino acid, and further includes menthol (see para. 8) comprising: 
a mixture of nicotine salt, amino acid, and sugar formed into particles having a particle size of about 0.1 to about 5 microns (see steps 410, 412, 420, 430, and 440; see Fig. 6; paras. 71-73; equivalent to a first plurality of particles);
	flavor particles having a desired particle size of 10-1000 microns (see step 460; see Fig. 6; para 72; equivalent to a second plurality of particles); 
	Regarding the claim limitation “wherein the powder system comprises a weight ratio of the first plurality of particles to the second plurality of particles of about 1:1 to about 10:1, Stenzler’s broad disclosure teaches the weight percentages of the certain chemicals as follows: nicotine is present in an amount of 0.5 to 10% (para. 40), the amino acid is in the amount of 0.5-10% (para. 45), the sugar is in the amount of 50-99% (para. 47) (the nicotine, amino acid, and sugar forming the first particles is 51-100% of the composition), and menthol is in the amount of 0.5-20% (para. 49). Therefore, Stenzler discloses an overlapping range of ratios (51:20 to 100% first particle). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 
	However, Stenzler is silent as to the container having a single aperture extending through the container, wherein the single aperture has a diameter of about 0.5 to 1.5 mm, or an open surface area of the single aperture is in the range of 0.1 to 0.5% of the total surface area of the container. The Examiner notes that while Stenzler discloses that the formulation is disposed within the container, Stenzler does not disclose any structure in the container that would allow a user to inhale the formulation from the container. Therefore, there is a need to modify Stenzler’s container to be able to deliver the powdered formulation.
	Ellwanger teaches a device for puncturing as capsule to release powdered medicant from the capsule (abstract) comprising a capsule (219; Fig. 4) storing powders having a density below 0.10 g/cm3 including a variety of active drugs (para. 38) and a puncturing mechanism (230) used to puncture at least one hole in the dome of the capsule to release the powdered medicant (para. 39), the puncturing mechanism can be configured to puncture one hole (para. 39; interpreted as a single aperture), the puncture hole taking up a total surface area of the capsule of about 0.5% to about 2.2% (para. 49). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have punctured a hole taking up a total surface area of 0.5% of the entire capsule as in Ellwanger to the capsule of Stenzler to allow the user to consume powdered medicant without causing the capsule to collapse upon itself (Ellwanger; para. 32). 

Regarding claim 19, modified Stenzler discloses the disposable container is a capsule (para. 24). 

Regarding claim 20, modified Stenzler discloses nicotine as a free base or nicotine as a nicotine salt (para. 30).

Regarding claim 21
Regarding claim 22, modified Stenzler discloses at least 90% of the nicotine particles are less than 5 microns (para. 41, 43).

Regarding claim 23, modified Stenzler discloses that the menthol cough suppressant is 10-200 microns in size (para. 51) and may be at least about 50 microns (para. 52). Therefore, modified Stenzler discloses an overlapping range of the second plurality of particles. 
Moreover, Stenzler discloses that the size range of 10-200 microns reduces a cough caused by irritation of the oro-pharynx, the glottis vocal cords, and other anatomic regions more proximal or closer to the mouth that contain receptors that trigger cough or unwanted sensations (para. 51) such that larger particles are substantially prohibited from entering the sub-glottic airways (para. 51). Therefore, Stenzler discloses that the size of the menthol particles is a result effective variable, which affects unwanted coughing sensations and absorption in the sub-glottic airways.
It would have been obvious to said skilled artisan to have increased the size of the menthol particles to decrease the unwanted coughing sensations and absorption in the sub-glottic airways since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).

Regarding claims 25 and 34-35, modified Stenzler discloses nicotine particles formed from a mixture of (see  paras. 71-73) a nicotine salt formed by the combination of nicotine and lactic acid (para. 30; equivalent to nicotine lactate), leucine (para. 32), and trehalose (para. 31), wherein nicotine is in the amount of 0.5 to 10% (para. 40), amino acid is in the amount of 0.5 and 10% (para. 45), and sugar is in the amount of 50 to 99% (para. 47).  
Regarding the claim limitation “a nicotine content of about 1 wt% to about 10 wt%,” “5 to 15 wt% leucine” and “75-85 wt% sugar” Stenzler’s range of 0.5 to 10% for nicotine, 0.5 to 10% for leucine, and 50 to 99% for trehalose, overlap the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 26, modified Stenzler discloses a total amount of formulation of 20 mg (see formulations 1-6 in Fig. 3-4). 
However, modified Stenzler is silent as to wherein the container is a size 2 to size 4 capsule.
Ellwanger further teaches that a 20 to 30 mg of traditional inhalation powder is easily accommodated in a size 3 (i.e. 0.30 cm3) or smaller capsule (para. 5). 
It would have been obvious to one of ordinary skill in the art to use a size 3 capsule to hold 20 mg of powder since is it is generally known in the art that a size 3 capsule or smaller capsule easily accommodates such an amount. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 33, modified Stenzler discloses at least 90% of the nicotine particles are less than 3 microns (para. 41, 43), and the menthol cough suppressant is 10-200 microns in size (para. 51) and may be at least about 50 microns (para. 52), and several example formulations (see Fig. 3-4), wherein the ratio of first particles including nicotine, leucine and lactose to second particles including menthol is 4:1 (see e.g. formulation 3). Therefore, modified Stenzler discloses an overlapping range of the second plurality of particles. 
Moreover, Stenzler discloses that the size range of 10-200 microns reduces a cough caused by irritation of the oro-pharynx, the glottis vocal cords, and other anatomic regions more proximal or closer to the mouth that contain receptors that trigger cough or unwanted sensations (para. 51) such that larger particles are substantially prohibited from entering the sub-glottic airways (para. 51). Therefore, Stenzler discloses that the size of the menthol particles is a result effective variable, which affects unwanted coughing sensations and absorption in the sub-glottic airways.
It would have been obvious to said skilled artisan to have increased the size of the menthol particles to decrease the unwanted coughing sensations and absorption in the sub-glottic airways since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).

Regarding claims 27 and 36, modified Stenzler discloses menthol having a particle size of 10-200 microns (para. 51). 

Regarding claim 37, modified Stenzler discloses a total amount of formulation of 20 mg (see formulations 1-6 in Fig. 3-4), and the punctured a hole taking up a total surface area of 0.5% of the entire capsule (Ellwanger; para. 49)  wherein Stenzler suggests increasing the total dose of nicotine and increasing the amount of menthol in the formulation (see para. 62) and that there is no limitation to the particular amount of formation or concentration of nicotine within the total formulation amount (para. 63). 
However, modified Stenzler is silent as to wherein the container is a size 3 capsule.
Ellwanger further teaches that a 20 to 30 mg of traditional inhalation powder is easily accommodated in a size 3 (i.e. 0.30 cm3) or smaller capsule (para. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the amount of formulation and/or amount of nicotine in the formulation of Stenzler in order to increase the amount of nicotine delivered to the user therefore insuring a more consistent uptake of the total dose of nicotine (Stenzler; para. 63). Moreover, it would have been obvious to said skilled artisan to have accommodated the inhalation powder in a size 3 capsule since it is well known that 30 mg of inhalation powder is easily accommodated a capsule smaller than size 3. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 18-25, 27, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. (US 2017/0172996) in view of Dunne et al. (US 2014/0182587).
Regarding claims 18 and 24, Stenzler discloses a dry powder formulation (abstract) packed in a disposable container (paras. 24, 80) comprising the dry powder formulation comprising nicotine, at least one sugar, at least one amino acid, and further includes menthol (see para. 8) comprising: 

	flavor particles having a desired particle size of 10-1000 microns (see step 460; see Fig. 6; para 72; equivalent to a second plurality of particles); 
	Regarding the claim limitation “wherein the powder system comprises a weight ratio of the first plurality of particles to the second plurality of particles of about 1:1 to about 10:1, Stenzler’s broad disclosure teaches the weight percentages of the certain chemicals as follows: nicotine is present in an amount of 0.5 to 10% (para. 40), the amino acid is in the amount of 0.5-10% (para. 45), the sugar is in the amount of 50-99% (para. 47) (the nicotine, amino acid, and sugar forming the first particles is 51-100% of the composition), and menthol is in the amount of 0.5-20% (para. 49). Therefore, Stenzler discloses an overlapping range of ratios (51:20 to 100% first particle). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). Moreover, Stenzler discloses several example formulations (see Fig. 3-4), wherein the ratio of first particles including nicotine, leucine and lactose to second particles including menthol is 4:1 (see e.g. formulation 3) and 8:1 (see e.g. formulations 4-6). 
	However, Stenzler is silent as to the container having a single aperture extending through the container, wherein the single aperture has a diameter of about 0.5 to 1.5 mm, or an open surface area of the single aperture is in the range of 0.1 to 0.5% of the total surface area of the container. The Examiner notes that while Stenzler discloses that the formulation is disposed within the container, Stenzler does not disclose any structure in the container that would allow a user to inhale the formulation from the container. Therefore, there is a need to modify Stenzler’s container to be able to deliver the powdered formulation.
	Dunne teaches a capsule for receiving a powdered formulation for an inhaler (abstract) comprising a capsule (31; Fig. 18c-d) having a prefabricated hole (41, 42), wherein the hole (42) has a diameter in the range of 0.1-5 mm (para. 142), wherein the hole is formed in a lateral region of the hemispherical lower end to increase the dosage delivered and the inhalable fraction introduced into the user’s lungs (para. 141), wherein the capsules typically have a length of 9-22 mm and diameters of 4-10 2*9 mm3) to 1.727 mL (3.14*(5)2*22 mm3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a hole having a diameter of 0.1-5mm as in Dunne to the lateral region of Stenzler’s capsule and made the capsule have a length of 9-22 mm and a diameter of 4-10 mm as in Dunne in order to increase the dosage delivered and inhalable fraction introduced into the user’s lungs (Dunne; para. 141) which is known to be beneficial in the art (Dunne; see para. 12). 

Regarding claim 19, modified Stenzler discloses the disposable container is a capsule (para. 24). 

Regarding claim 20, modified Stenzler discloses nicotine as a free base or nicotine as a nicotine salt (para. 30).

Regarding claim 21, modified Stenzler discloses the amino acid can be leucine (para. 32). 


Regarding claim 22, modified Stenzler discloses at least 90% of the nicotine particles are less than 5 microns (para. 41, 43).

Regarding claim 23, modified Stenzler discloses that the menthol cough suppressant is 10-200 microns in size (para. 51) and may be at least about 50 microns (para. 52). Therefore, modified Stenzler discloses an overlapping range of the second plurality of particles. 
Moreover, Stenzler discloses that the size range of 10-200 microns reduces a cough caused by irritation of the oro-pharynx, the glottis vocal cords, and other anatomic regions more proximal or closer to the mouth that contain receptors that trigger cough or unwanted sensations (para. 51) such that larger particles are substantially prohibited from entering the sub-glottic airways (para. 51). Therefore, Stenzler discloses that the size of the menthol particles is a result effective variable, which affects unwanted coughing sensations and absorption in the sub-glottic airways.


Regarding claims 25 and 34-35, modified Stenzler discloses nicotine particles formed from a mixture of (see  paras. 71-73) a nicotine salt formed by the combination of nicotine and lactic acid (para. 30; equivalent to nicotine lactate), leucine (para. 32), and trehalose (para. 31), wherein nicotine is in the amount of 0.5 to 10% (para. 40), amino acid is in the amount of 0.5 and 10% (para. 45), and sugar is in the amount of 50 to 99% (para. 47).  
Regarding the claim limitation “a nicotine content of about 1 wt% to about 10 wt%,” “5 to 15 wt% leucine” and “75-85 wt% sugar” Stenzler’s range of 0.5 to 10% for nicotine, 0.5 to 10% for leucine, and 50 to 99% for trehalose, overlap the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claims 27 and 36, modified Stenzler discloses menthol having a particle size of 10-200 microns (para. 51). 

Regarding claim 33, modified Stenzler discloses at least 90% of the nicotine particles are less than 3 microns (para. 41, 43), and the menthol cough suppressant is 10-200 microns in size (para. 51) and may be at least about 50 microns (para. 52), and several example formulations (see Fig. 3-4), wherein the ratio of first particles including nicotine, leucine and lactose to second particles including menthol is 4:1 (see e.g. formulation 3). Therefore, modified Stenzler discloses an overlapping range of the second plurality of particles. 
Moreover, Stenzler discloses that the size range of 10-200 microns reduces a cough caused by irritation of the oro-pharynx, the glottis vocal cords, and other anatomic regions more proximal or closer to the mouth that contain receptors that trigger cough or unwanted sensations (para. 51) such that larger particles are substantially prohibited from entering the sub-glottic airways (para. 51). Therefore, Stenzler 
It would have been obvious to said skilled artisan to have increased the size of the menthol particles to decrease the unwanted coughing sensations and absorption in the sub-glottic airways since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        b